—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (New-mark, J.), dated September 16, 1994, which, upon reargument, denied the defendants’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
On the record before us, there is a question of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102. Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.